


CONFIDENTIAL
EXECUTION VERSION


 
Exhibit 10.2
 
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission.  Asterisks denote omissions.


 
WYETH LLC
 
ACTING THROUGH ITS
 
WYETH PHARMACEUTICALS DIVISION
 
500 Arcola Road
 
Collegeville, Pennsylvania 19426 USA
 
May 18, 2011
 


 
Emergent Product Development Seattle, LLC.
 
2401 4th Avenue, Suite 1050
 
Seattle, Washington 98121
 
Re: Amendment No. 3 to the Collaboration and License Agreement dated as of
December 19, 2005 (as previously amended, the “Agreement”) by and between
Emergent Product Development Seattle, LLC (successor to Trubion Pharmaceuticals,
Inc. (“Trubion”)) (“EPDS”) and Wyeth LLC (formerly known as Wyeth), acting
through its Wyeth Pharmaceuticals Division (“Wyeth”)
 


 
Ladies and Gentlemen:
 
This letter agreement (the “Letter Agreement”) constitutes Amendment No. 3 to
the Agreement referred to above.  Capitalized terms used but not defined herein
shall have the meanings set forth in the Agreement.  EPDS and Wyeth desire to
amend the Agreement with respect to the restrictions on Development and
Commercialization of CD20 Antigens and CD20 Products.  This Letter Agreement
sets forth the agreement of EPDS and Wyeth with respect to such amendment.
 
Each of EPDS and Wyeth agrees as follows:
 
1.  
Amendments to Article 1.  Article 1 of the Agreement is hereby amended by
inserting the following new definitions in alphabetical order therein:

 

 
 

--------------------------------------------------------------------------------

 

CONFIDENTIAL


 “‘Biosimilar Combination Product’ shall mean any product containing as active
ingredients both (a) a CD 20 Biosimilar Product and (b) one or more other
pharmaceutically active compounds or substances.”
 
“‘Biosimilar Product’ shall mean a biological product other than a SMIP which,
through reference to a biological product that has already received approval
from the applicable regulatory authority (the “reference product”), is eligible
for approval pursuant to an abbreviated follow-on biological approval pathway
established by either the US FDA, the EMEA (currently Similar Biological
Medicinal Product as described in CHMP/437/04, issued 30 October 2005, as
amended from time to time) or the Pharmaceuticals and Medical Devices Agency
(PMDA) of Japan, as such regulations may be amended from time to time.  A
product which qualifies as a Biosimilar Product under the regulatory pathway of
any one such jurisdiction shall constitute a Biosimilar Product for purposes of
this Agreement in all jurisdictions, even if the marketing approval for such
product in other jurisdictions requires a more restrictive regulatory pathway.”
 
“‘CD20 Biosimilar Product’ shall mean a Biosimilar Product with respect to which
Development or Commercialization is first commenced or conducted by Wyeth during
the CD20 Biosimilar Product Applicability Period, and such Biosimilar Product
contains a protein directed against or that Specifically Binds to the CD20
Antigen or any portion thereof.  A CD20 Biosimilar Product shall not be
considered to be a CD20 Product for the purposes of this Agreement.”
 
“‘CD20 Biosimilar Product Applicability Period’ shall mean any time that occurs
both (a) during the term of this Agreement and (b) prior to the later of (i) the
date which is ninety (90) days after the date of expiration or termination of
Wyeth’s obligations under Section 2.3.1 of this Agreement and (ii) May 26,
2012.”
 
“‘CD20 Biosimilar Royalty Period’ shall mean the period of time beginning on the
date of the first commercial sale by Wyeth or any sublicensee of the first CD20
Biosimilar Product anywhere in the Territory and ending on the seventh (7th)
anniversary of the first commercial sale by Wyeth or any sublicensee of the
first CD20 Biosimilar Product in any Major Market Country; provided, however,
that if the first commercial sale by Wyeth or any sublicense of the first CD20
Biosimilar Product in a Major Market Country occurs in a Major Market Country
that is not the United States, then (a) the “CD20 Biosimilar Royalty Period” for
all countries in the Territory other than the United States shall end on the
seventh (7th) anniversary of the first commercial sale by Wyeth or any
sublicensee of the first CD20 Biosimilar Product in such Major Market Country
and (b) the “CD20 Biosimilar Royalty Period” for the United States shall end on
the seventh (7th) anniversary of the first commercial sale by Wyeth or any
sublicensee of the first CD20 Biosimilar Product in the United States.  For the
avoidance of doubt, if the first commercial sale by Wyeth or any sublicense of
the first CD20 Biosimilar Product in a Major Market Country occurs in the United
States, then the “CD20 Biosimilar Royalty Period” for all countries in the
Territory shall end on the on the seventh (7th) anniversary of the first
commercial sale by Wyeth or any sublicensee of the first CD20 Biosimilar Product
in the United States.”
 
“‘CD20 Biosimilar Product Net Sales’ shall mean the gross amounts charged for
sales of CD20 Biosimilar Products by Wyeth or its sublicensees to Third Parties,
less the sum of (a) and (b) where (a) is a provision, determined under Generally
Accepted Accounting Principles in the United States and in accordance with
Wyeth’s customary and usual accrual procedures, consistently applied, for the
accrual of (i) trade, cash, quantity and wholesaler discounts or rebates (other
than price discounts granted at the time of sale), if any, allowed or paid, (ii)
credits or allowances given or made for rejection or return of, previously sold
CD20 Biosimilar Products or for retroactive price reductions (including
Medicaid, managed care and similar types of rebates), (iii) taxes, duties or
other governmental charges levied on or measured by the billing amount
(excluding income and franchise taxes), as adjusted for rebates and refunds, and
(iv) charges for packing, freight, and shipping to the extent included in the
invoice price and (b) is a periodic adjustment (positive or negative, as
applicable), determined under Generally Accepted Accounting Principles in the
United States and in accordance with Wyeth’s customary and usual adjustment
procedures, consistently applied, of the provision determined in (a) to reflect
amounts actually incurred for (i), (ii), (iii) and (iv) based on amounts
actually invoiced or as separately set forth in agreements with Third Parties or
as deducted or paid as required by applicable law or regulations.  (The
deductions described in (i), (ii), (iii) and (iv) are also referred to herein as
“Permitted Deductions.”)  In the case of any sale of CD20 Biosimilar Products
for consideration other than cash, CD20 Biosimilar Product Net Sales shall be
calculated on the fair market value of the consideration received.
 
Notwithstanding the foregoing, if a CD20 Biosimilar Product is sold as a
Biosimilar Combination Product (also a “Combination Sale”), the Net Sales for
such Biosimilar Combination Product shall be the portion of such Combination
Sale allocable to the CD20 Biosimilar Product determined as follows:
 
Except as provided below, the CD20 Biosimilar Product Net Sales amount for a
Combination Sale shall equal the gross amount invoiced for the Combination Sale,
reduced by the Permitted Deductions (also the “Net Combination Sale Amount”),
multiplied by the fraction A/(A+B), where:
 
A is the invoice price, in the country where such Combination Sale occurs, of
the CD20 Biosimilar Product contained in the Biosimilar Combination Product, if
sold as a separate product in such country by Wyeth or its sublicensees, as the
case may be, and B is the aggregate of the invoice price or prices, in such
country, of products which collectively contain as their respective sole active
ingredient such other pharmaceutically active compounds or substances, as the
case may be, included in the Biosimilar Combination Product, if sold separately
in such country by Wyeth or its sublicensees, as applicable.
 
In the event that Wyeth or its sublicensees sell the CD20 Biosimilar Product
included in a Biosimilar Combination Product as a separate product in a country,
but do not separately sell all of the other pharmaceutically active compounds or
substances, as the case may be, included in such Biosimilar Combination Product
in such country, the calculation of the CD20 Biosimilar Product Net Sales amount
for such Combination Sale shall be determined by multiplying the Net Combination
Sale Amount by the fraction A/C where:
 
A is the average wholesale price, in such country, charged by Wyeth or its
sublicensees, as the case may be, for the CD20 Biosimilar Product contained in
such Biosimilar Combination Product, when sold as a separate product by Wyeth or
its sublicensees, as applicable, and C is the average wholesale price, in such
country, charged by Wyeth or its sublicensees, as applicable, for the entire
Biosimilar Combination Product.
 
In the event that Wyeth or its sublicensees do not sell the CD20 Biosimilar
Product included in a Biosimilar Combination Product as a separate product in a
country where such Combination Sale occurs, but do separately sell products
which collectively contain as their respective sole active ingredient all of the
other pharmaceutically active compounds or substances, as the case may be,
included in the Biosimilar Combination Product in such country, the calculation
of CD20 Biosimilar Product Net Sales resulting from such Combination Sale shall
be determined by multiplying the Net Combination Sale Amount by the fraction
(C-D)/C, where:
 
C is the average wholesale price, in such country, charged by Wyeth or its
sublicensees, as the case may be, for the entire Biosimilar Combination Product,
and D is the average wholesale price charged by Wyeth or its sublicensees, as
the case may be, for the products which collectively contain as their sole
active ingredient such other pharmaceutically active compounds or substances, as
the case may be, included in the Biosimilar Combination Product.
 
Where active ingredient portions of a Biosimilar Combination Product are sold
separately as other products but in different dosage strengths than are in the
Biosimilar Combination Product, the calculation of the Net Sales amount for such
Biosimilar Combination Product shall be based on appropriate proration of the
amounts of each active ingredient component included therein when applying the
formulas set forth above.
 
Where the calculation of CD20 Biosimilar Product Net Sales resulting from a
Combination Sale in a country cannot be determined by any of the foregoing
methods, the calculation of CD20 Biosimilar Product Net Sales for such
Combination Sale shall be that portion of the Net Combination Sale Amount
reasonably determined in good faith by the Parties as properly reflecting the
value of the CD20 Biosimilar Product included in the Biosimilar Combination
Product.
 
Notwithstanding the foregoing, CD20 Biosimilar Product Net Sales shall not
include any reimbursement received by Wyeth or its sublicensees in respect of
the use of a CD20 Biosimilar Product in a country solely as part of a clinical
trial prior to the receipt of marketing authorization required to commence
commercial sales of such CD20 Biosimilar Product in such country.”
 
2.  
Amendment to Section 2.3.1.  Section 2.3.1 of the Agreement is hereby amended by
adding the following new paragraph at the end thereof:

 
“The foregoing provisions of this Section 2.3.1 shall not, and shall not be
deemed to, prohibit Wyeth from Developing or Commercializing any CD20 Biosimilar
Product.  For clarity, no rights or licenses are granted to Wyeth under the
Trubion Technology with respect to any CD20 Biosimilar Products.”
 
3.  
Amendment to Section 5.4.  In partial consideration for EPDS agreeing to amend
Section 2.3.1 of the Amendment as set forth above, Section 5.4 of the Agreement
is hereby amended by adding the following new Section at the end thereof:

 
“5.4.7. CD20 Biosimilar Product Payments.  Wyeth shall pay to Trubion an amount
equal to [**] percent ([**]%) multiplied by the aggregate CD20 Biosimilar
Product Net Sales collectively obtained by Wyeth and its sublicensees from the
sale of CD20 Biosimilar Products during each calendar year.  Such payments shall
be made during the CD20 Biosimilar Royalty Period.  Sections 5.5 (excluding
clause (c) of Section 5.5.2) and 5.6 shall apply to the payments to be made
pursuant to this Section 5.4.7 on CD20 Biosimilar Products.
 
4.  
Amendment to Section 9.7.10.  In further consideration for Trubion agreeing to
amend Section 2.3.1 of the Agreement as set forth above, Section 9.7.10 of the
Agreement is hereby amended and replaced by the following text:

 
“9.7.10. Continuation of Certain Rights and Licenses.
 
(a)  
Notwithstanding anything in this Section 9.7 to the contrary, the Parties’
rights and licenses set forth in Sections 6.1.1 and 6.1.2 shall survive any
expiration or termination of this Agreement.

 
(b)  
Notwithstanding anything in this Section 9.7 to the contrary, Trubion’s right to
receive CD20 Biosimilar Product Payments in accordance with Section 5.4.7 shall
survive any expiration or termination of this Agreement and continue until the
end of the CD20 Biosimilar Royalty Period.”

 
5.  
Amendment Payment.  Wyeth shall pay to EPDS Two Million Five Hundred Thousand
Dollars ($2,500,000.00) within thirty (30) days after the effective date set
forth below, which payment shall be non-refundable and non-creditable.

 
6.  
Assignment.  Wyeth hereby assigns the Agreement, as amended hereby, and all of
its rights, obligations and interests thereunder, to Pfizer Inc. Pfizer Inc.
hereby accepts such assignment and assumes the rights, obligations and interests
of Wyeth under the Agreement.

 
7.  
Continuity of Royalty Obligation.  In the event that Wyeth or Pfizer Inc. sells,
transfers, licenses or otherwise assigns its rights and interests in any CD20
Biosimilar Product for which royalties are or will become due and payable as
provided for in the amendments to the Agreement set forth in Paragraph 3 above,
Pfizer Inc. shall remain responsible for the obligation to pay such royalties
with respect to such CD20 Biosimilar Product unless the successor to such rights
and interests confirms in writing to EPDS that such successor assumes the
obligations to pay such royalties to EPDS.

 
8.  
Notice.

 
(a)  
On or prior to January 15, 2012 and thereafter on or prior to each January 15
and July 15 that occurs during the CD20 Biosimilar Product Applicability Period,
Wyeth or Pfizer Inc. shall provide EPDS with a written report with respect to
whether the Development or Commercialization of any CD20 Biosimilar Product was
first commenced or conducted by Wyeth since the date of the last such report.

 
(b)  
Wyeth or Pfizer Inc. shall provide EPDS with notice of the consummation of any
transaction contemplated pursuant to Section 7 of this Letter Agreement within
thirty (30) days after consummation thereof and such notice shall indicate
whether the obligations set forth in Section 7 remain with Pfizer Inc or were
transferred to the successor.

 
This Letter Agreement shall be deemed entered into and effective as of May 26,
2011.  As modified by this Amendment No. 3, the Parties confirm that the
Agreement is in full force and effect.
 
Please indicate your acknowledgement of and agreement with the foregoing by
having each counterpart of this Letter Agreement executed on behalf of EPDS and
returning one fully executed original counterpart to me.
 
Very truly yours,
 
 
WYETH LLC, acting through its
 
WYETH PHARMACEUTICALS DIVISION
 
By:           /s/ Mikael Dolsten                                           
 
Name:       Mikael Dolsten                                           
 
Title:         President – Worldwide Research and
Development                                                                                     
 


 
By:           /s/ Mikael Dolsten                                           
 
Name:      Mikael Dolsten                                           
 
Title:        President – Worldwide Research and
Development                                                                                     
 



 
 

--------------------------------------------------------------------------------

 

 
ACKNOWLEDGED AND AGREED:
 
EMERGENT PRODUCT DEVELOPMENT SEATTLE, LLC


 
By:           /s/ Kyle W. Keese                                           
 
Name:      Kyle W. Keese                                           
 
Title:           
 
Title:           18 May 11                                           
 


 


 

 
 

--------------------------------------------------------------------------------

 
